Case 1:18-CV-08250-.]SR Document 33 Filed 10/26/18 Page 1 of 2

|H-32 Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement

 

E ll : . n E.l is _
Wink|evoss Capita| Fund, LLC

 

P|aintiff Case Number

m _]_B_CBLSZEO

Char|es Shrem

 

 

Defendant

E": . [El. E.!lg _

(including in bankruptcy appeals the relevant adversary proceeding)

United States of America

 

P|aintitf Case Number

14 CFI 00243
vs.

 

Flobert IV|. Faie||a, alk/a "BTCKing," and
Charlie Shrem

 

 

Defendant

Page l

Case 1:18-CV-08250-.]SR Document 33 Filed 10/26/18 Page 2 of 2

IH-32 Rev: 2014-l

Status of Earlier Filed Case:

 

 

 

/ (|f sol set lorth the procedure which resulted in closure, e.g., voluntary
C|osed dismissa|, settlement, court decision. ll>.|sol state whether there is an appeal
pending.)
Open (If so, set forth procedural status and summarize any court ruiings.)

 

 

 

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

Loca| Civil Fiu|e 13 does not provide for relating a civil case to a criminal case. in this case,
however, relating the two cases may serve the ends of justice since P|aintiff's prejudgment
attachment application (filed under seal concurrently with the Complaint) seeks to attach
assets to which the U.S. Government may have a claim by virtue of the apparently unpaid
Consent Order of Ftestitution in U.S.A. v. Shrem, S.D.N.Y. Case No. 14 CFt 00243, Dkt. No.
60. Pursuant to paragraph 3 ot that Order, the U.S. Attorney's Office is “authorized to
conduct any discovery needed to identify, locate or dispose of forfeitable property," and the
Court retains jurisdiction pursuant to paragraph 5.

  

Date: 9/10/2018

Signature:

 

The Meade Firm p.c.

Firm: 12 Funston Ave., Suite A, San Francisco, CA

Page 2

